IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHNATHAN ROBINS,                         : No. 631 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
MICHAEL WARD AND GENERAL                  :
MANAGER OF DELAWARE COUNTY                :
DEPARTMENT OF PUBLIC WELFARE,             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.